DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicants arguments and amendments filed on 6/1/2022 have been entered.
2. Claims 1, 5, 16 and 19 have been amended.
3. The objection to claims 16 and 19 is withdrawn in view of Applicants amendments to the claims.
4. The rejection of claims 1, 2, 4, 5 and 15-19 under 112b is withdrawn in view of Applicants amendments to claim 1.
5. Claims 1, 2, 4, 5 and 15-19 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
an in vitro method of reducing NK-mediated cell lysis of pancreatic endoderm cells (PEC) comprising the steps of:
(i) obtaining a population of cells comprising CHGA-, NKX6.1+, PDX1+ PEC,
(ii) inhibiting or disrupting the function of the β2 microglobulin gene and ICAM1,
(iii) co-culturing the population of cells in step (ii) with a population of NK cells,
(iv) assaying NK-mediated cell lysis of the PEC cells of step (iii);
wherein inhibition or disruption of the β2 microglobulin gene and ICAM1 results in reduced NK-mediated cell lysis of the PEC in step (iii),
does not reasonably provide enablement for a method of reducing NK cell mediated cell lysis of transplanted PEC in a diabetic human. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
The breadth of the claimed invention encompasses reducing NK cell mediated cell lysis of transplanted PEC in a diabetic human by inhibiting or disrupting at least one of any MHC Class I gene and at least one of any NK activating ligand.
Whereas the nature of the invention is a method of determining the effect of NK-mediated cell lysis on an isolated population of PEC which have no/reduced expression of β2-microglobulin (an MHC gene) and ICAM-1 (an NK activating ligand), these teachings and the teachings of the specification do not enable the claimed invention for its entire breadth as set forth below.
Working Examples
The specification teaches that “The major histocompatibility complex (MHC) is a set of cell surface proteins essential for the regulation of the immune system. The main function of MHC molecules is to bind to antigens derived from pathogens and display them on the cell surface for recognition by the appropriate T-cells. The MHC gene family is divided into three subgroups: class I, class II, and class III. The human MHC is also called the HLA (human leukocyte antigen) complex (often just the HLA).
Natural killer (NK) cells are lymphocytes that function at the interface between innate and adaptive immunity. NK cells contribute directly to immune defense through their effector functions, such as cytotoxicity and cytokine secretion, and by regulating innate and adaptive immune responses. When a target or host cell encounters NK cells several outcomes are possible. The extent of the NK response is determined by the amount and type of activating and inhibitory receptors on the NK cells and the amount and type of activating and inhibitory ligands on the target cell.” (pg. 2 lines 5-17).
Starting with Example 9 on pg. 71 of the specification it is taught that when the B2M gene is absent (-/-) and ICAM-I expression is blocked in PEC, this results in reduced NK-mediated cell lysis (see Fig. 15, reproduced below, particularly 4 and 8).


    PNG
    media_image1.png
    433
    909
    media_image1.png
    Greyscale

	However, while the specification teaches that inhibiting or disrupting the β2-microglobulin gene and ICAM-1 in a population of PEC results in a reduction of NK-mediated cell lysis when the PEC are contacted with NK cells, this does not enable the claimed invention for its entire breadth.
Teachings in the Art
It should be emphasized that the claimed method is drawn to reducing NK cell mediated cell lysis of transplanted PECs. Thus, as claimed, the PECs of the invention will reduce their own lysis by NK cells in vivo. However, a review of the art regarding graft transplants teaches that the PEC’s of the claimed invention will not reduce their own lysis in vivo. This is because, while the specification has demonstrated that the modified PECs can reduce their own NK-mediated cell lysis in vitro, the art teaches that said reduction in vivo would be unpredictable.
For example, the claims encompass and the art teaches that there are multiple distinct species of NK cell activating ligand receptors (see figure below, from R&D Systems). While, Applicant has demonstrated the disruption of one NK cell activating ligand, ICAM1, the PEC of the claimed invention would still comprise a significant number of NK cell activating ligands.

    PNG
    media_image2.png
    1065
    947
    media_image2.png
    Greyscale

	The art continues to teach that NK-mediated cell lysis of target cells involves a combination of effector molecules:
“It is becoming increasingly evident that the success of host defense is the result of complex mechanisms of resistance that involve cells of the innate as well as of the adaptive immune system. Specialised lymphocytes of adaptive immunity, such as T lymphocytes, are crucial for successful immune responses. However, they need time to be instructed (MHC-restricted antigen recognition), recruited in sufficient numbers (after clonal expansion) and to acquire effector function. By contrast, cells of innate immunity, such as NK cells, are ready to fight after only a short delay because neither clonal expansion nor de novo acquisition of effector functions are required [1,2]. NK cells monitor the expression of self-MHC I molecules on potential target cells using MHC I-specific surface receptors, such as the killer Ig-like inhibitory receptors (KIRs) [3,4] and CD94–NKG2A heterodimers [5], which, once engaged by their specific ligand, inhibit NK-mediated cytotoxicity. In the absence of this recognition, NK cells attack using a large array of activating surface receptors that interact with different non-MHC ligands expressed on tumour (or virus-infected) cells [6–8] (Figure 1). Thus, MHC downregulation, a common strategy used by tumours or viruses to evade T-cell recognition [9,10], twists back to the invader, representing a suitable situation to unleash the NK-mediated attack. Does this mean that NK cells can always eliminate MHC I deficient cells? Unfortunately, this is not the case because various mechanisms have evolved to enable escape from NK-cell recognition as well.” (Bottino et al., 2005, TRENDS in Immunology, Vol. 26(4), pgs. 221-226, see pg. 221 col. 1 parag. 1 bridge col. 2 parag. 1).
Bottino continues to teach that “In vitro and in vivo experimental evidence underscores the central role of receptor–ligand interactions described earlier in NK-mediated recognition and lysis of target cells (Figure 1 and Box 1). However, other molecular interactions participate in the process. First, the activity of the main activating NK receptors appears to be supported by co-stimulatory molecules, including 2B4 (CD144) [64], NTBA [20], NKp80 [65] and CD59 [66].” (pg. 224 col. 2 parag. 3 bridge pg. 225 col. 1 lines 1-3).
Regarding extrapolating in vitro results to in vivo success, the art also cautions against such extrapolations. For example, Mattes et al. (2020, Current Opinion in Toxicology, Vol. 23-24, pgs. 114-118) teaches “The science of in vitro studies has advanced dramatically over
the last 100 years, particularly in regards to their application in toxicology. Recent developments such as in vitro three-dimensional cultures and microphysiological systems have offered the promise of even greater replication of in vivo function. Nonetheless, the challenge of validating a system’s performance and extrapolating it’s responses to those of an animal or human remains” (see Abstract). 
	Similarly, Hartung et al. (2018, Applied In Vitro Toxicology, Vol. 4(4), pgs. 305-316) teaches “Any in vitro system—even human-on-a-chip approaches based on cutting edge science and bioengineering—is a tremendous simplification of the human body. A well-known textbook, Molecular Biology of the Cell by Alberts, Johnson, Lewis, Morgan, Raff, Roberts, and Walter, lists more than 200 different cell types26 and many of these come in variants and subtypes. It is impossible to represent them all under reasonable physiological culture conditions or enable their interactions in any model system. Thus, there will always be extrapolation involved if we need to predict how the entire organism would have reacted. It is likely that many cell types are not critically involved in the PoT or AOP and we can expect meaningful results from a more simplified approach. In some cases, there will be trigger points (molecular initiating events) or crucial steps in a sequence (key events), which sufficiently reflect the mechanism and allow very simple systems to test them. This is extending the International Programme on Chemical Safety Mode of Action framework27,28 in animals to address human relevance to cellular models. Both in silico and in vitro models are most promising to predict adverse outcomes, when they reflect these molecular initiating and key events. There will always be tradeoff between the complexity
and completeness of the model and the quality of extrapolation.29 Each element we omit might represent the entry port of a yet unknown modulating effect.” (pg. 306 col. 2 parag. 3).
Conclusion
	Thus while the specification teaches that no/reduced expression of the β2-microglobulin and ICAM-1 reduces NK-mediated cell lysis of PECs of the claimed invention, this does not enable the claimed method for its entire breadth. The mechanisms and ligand by which NK cells mediate lysis are well known in the art, however the modification to the recited PECs, as taught in the specification, will only reduce NK-mediated cell lysis in vitro. There are no teachings in the specification, that the claimed modification regarding any MHC Class I gene and any NK activating ligand in PECs will reduce NK-mediated cellular lysis of said PECs in vivo as embraced by the claims. As taught above, there are multiple species of NK cell activating ligands that exist on a cell and the art teaches that the interaction of NK cells with target cells in vivo is complex. Further the art cautions about extrapolating in vitro data to in vivo success. Accordingly, the skilled artisan would find that while Applicant was successful in reducing NK-mediate cell lysis in vitro using the claimed genetically-modified PECs, the in vivo environment that exists in a diabetic patient would be unpredictable for practicing the claimed invention. Thus limiting the claimed invention to the scope set forth above is proper.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is unclear. Claim 1 recites “resulting in reduced binding of the NK cell activating ligand to a corresponding NK activating receptor, and the disruption or inhibition of the at least one MHC-Class I gene and the at least one NK cell activating ligand results in a reduction of the NK-cell mediated cell lysis of the transplanted PEC in the diabetic human”, however it is not clear which NK cell activating ligand and which MHC-Class I gene, when inhibited or disrupted, results in a reduction of NK-cell mediated cell lysis. 
	The first wherein clause states “at least one….” of a MHC-Class I gene and NK cell activating ligand and the second wherein clause states “wherein one of the least one” MHC-Class I genes codes for B2M and at least one NK cell activating ligand is ICAM1. However, it is not clear if the reduced binding of the NK cell activating ligand results from a disrupted/inactivated B2M gene and ICAM1 or some other MHC-Class I gene and NK cell activating ligand since the claims encompass any MHC-Class 1 gene and NK cell activating ligand and claim 1 only recites that B2M and ICAM1 can be one of these MHC-Class 1 genes and NK cell activating ligands. Thus, it is not clear if the phrase “and the disruption or inhibition of the at least one MHC-Class I gene and the at least one NK cell activating ligand” is limited to B2M and ICAM1 (lines 8-10) or another MHC-Class 1 gene and NK cell activating ligand (lines 6-7) that are disrupted/inhibited which results in a reduction of the NK-cell mediated cell lysis of the transplanted PEC in a diabetic human as embraced by the claim.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632